DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed May 11, 2021, has been entered. Claims 1-10 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On pg. 8, line 18, “et” should read --and--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
For clarity of the record, the examiner notes that the limitation “means for attaching the additional plate to the interactive plate” in claim 1 is interpreted under 35 U.S.C. 112(f). The corresponding structure described in the specification is a screw and nut system (pg. 6, lines 1-2; optionally including an adhesive layer, pg. 6, lines 11-24; a liquid layer, pg. 6, lines 26-33; a support plate, pg. 6, lines 30-33; and/or a rigid reinforcing plate with a pin forming a spacer, pg. 6, line 34-pg. 7, line 10), or alternatively an adhesive layer alone without the screw and nut system (pg. 6, lines 15-26). The limitation “means for mechanically clamping the additional plate against the interactive plate” in claim 2 is also interpreted under 35 U.S.C. 112(f). The corresponding structure described in the specification is a screw and nut system (pg. 6, lines 1-3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear what “it” refers to in claim 1, line 11. For the purpose of examination, “it” will be interpreted to mean --the impact location installation--. In addition, claim 1 recites the limitation “the entire front face portion” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the entire front face portion” refers to an entirety of the front face, or to an entirety of a portion of the front face that is located opposite the impact receiving zone of the additional plate. Accordingly, it is unclear whether claim 1 is limited to embodiments as shown in Figs. 6-7 in which the additional plate (16) contacts an entirety of the front face of the interactive plate, or whether claim 1 would also more broadly encompass embodiments as shown in Figs. 1-5 in which the additional plate (16) contacts an entirety of a portion of the front face (20) that is opposite the impact receiving zone of the additional plate, but not the entire front face. Claims 2-10 are rejected in view of their dependency from claim 1. 
Claim 3 recites the limitation “the periphery” in line 3. There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 7, the limitation “throughout the entire impact receiving zone of the additional plate by capillary action” defining the extent of the contact-making layer renders the claim indefinite because claim 4 defines the contact-making layer as being located opposite the impact receiving zone, between the interactive plate and the additional plate. Because the contact-making layer is located opposite the impact receiving zone, it is unclear in what sense the contact-making layer is also considered to extend “throughout the entire impact receiving zone” as recited in claim 7. It is unclear whether claim 7 is attempting to describe the liquid material extending through the additional plate by capillary action of material of the additional plate to be distributed throughout the impact receiving zone on the opposite side of the additional plate, or whether claim 7 is attempting describe the liquid material extending between the additional plate and the interactive plate by capillary action between the two plates. This limitation is not clarified by Applicant’s disclosure, which provides no further explanation of this feature of the invention. Also see the rejection under 35 USC 112(a) below.
Regarding claim 9, the limitation “and other” in line 7 renders the claim indefinite, because it is unclear what other materials would or would not be encompassed by the open-ended term “and other” at the end of the closed set “consisting of” the recited materials.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The subject matter lacking sufficient written description support is “the contact-making layer is made of a liquid material extending throughout the entire impact receiving zone of the additional plate by capillary action.” Although claim 7 is an original claim and the specification repeats the limitations of claim 7 in ipsis verbis in para. 0025 and 0049, neither the claim nor the specification and drawings sufficiently describe the invention of claim 7 so that one of ordinary skill in the art can recognize what is being claimed. See MPEP 2163.03, subsection V. In particular, there is no explanation of what is meant by the liquid material extending “throughout the entire impact receiving zone of the additional plate by capillary action.” The drawings show the contact layer (24, Fig. 2) as being located between the additional plate (16) and the interactive plate (12). The contact layer (24) is not shown to extend to (much less throughout) the impact receiving zone that is located on the opposite side of the additional plate from the contact-making layer. Additionally, the examiner notes that the materials disclosed for the additional plate (metal, glass, or ceramics) would not appear to be conducive to capillary action that would extend the liquid material from the location between the additional plate and the interactive plate (as recited in claim 4) to a location throughout the impact receiving zone which is on the opposite side of the additional plate (as recited in claim 7). The disclosure does not describe how the invention would be configured to produce the claimed result of extending the liquid material throughout the entire impact receiving zone by capillary action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sheck et al. (US Patent No. 6,367,800, hereinafter Sheck).
Regarding claim 1, Sheck discloses an impact location installation (strike plate 84, Fig. 5; col. 5, lines 28-56) comprising: an interactive plate (third layer 90 of polycarbonate material with holes 94 in which pressure sensor assemblies 55 are located; col. 5, lines 35-37) capable of propagating progressive mechanical waves from an impact (as described with respect to polycarbonate strike plate 22, Fig. 1, at col. 4, lines 53-63), having a front face (see annotated Fig. 5 below) for receiving impacts. At least three transducers (pressure sensor assemblies 55 received in holes 94, col. 5, lines 35-37; see Fig. 2 showing four such holes 74, 75, 76, and 77 in the planar back surface 50 for receiving four of the pressure sensor assemblies 55, col. 4, lines 14-23; each pressure sensor assembly 55 including a transducer 106 as shown in Fig. 6; col. 5, line 57-col. 6, line 7) are arranged and distributed against a rear face (planar back surface 50) of the interactive plate (90). The transducers (55) are designed to pick up progressive mechanical waves (36, Fig. 1) propagating in the interactive plate (90) and transform them into electrical signals (col. 6, lines 3-7). An electronic central unit (signal processing circuit 32, Fig. 1; col. 3, lines 27-29) is connected to the transducers (55) to receive their electrical signals and programmed to locate the impact in the interactive plate (90) by an analysis of the received electrical signals (col. 3, lines 35-38). The installation comprises an additional plate (first layer 86 of steel bonded to second layer 88 of rubber or plastic sheeting; col. 5, lines 30-43) attached to the front face of the interactive plate (90) and having an impact receiving zone (planar strike surface 92). Sheck discloses the additional plate (86, 88) is “bonded to” the interactive plate (90; col. 5, lines 30-32), where “bonded” is understood to mean “joined securely, as with glue or cement” (American Heritage® Dictionary of the English Language, Fifth Edition). This bonding reads on the claimed “means for attaching the additional plate to the interactive plate,” interpreted under 35 U.S.C. 112(f) as discussed above, because bonding is the same as or equivalent to the adhesive attachment described in Applicant’s specification (see Applicant’s specification at pg. 6, lines 20-26). The bonding of Sheck is configured to ensure contact against an entirety of the front face of the interactive plate (90) located opposite the impact receiving zone (92), as shown in Fig. 5 below.

    PNG
    media_image1.png
    588
    623
    media_image1.png
    Greyscale

	Regarding claim 4, Sheck further discloses the attaching means comprises a contact-making layer (bonding layer between the second layer 88 and the third layer 90) against the entire front face of the interactive plate (90) located opposite the impact receiving zone (92) of the additional plate (86, 88), the layer being interposed between the interactive plate (90) and the additional plate (86, 88, Fig. 5; col. 5, lines 30-32).
	Regarding claim 9, Sheck further discloses the interactive plate (90) is made of polycarbonate (col. 5, lines 35-36) and the additional plate (86, 88) is made of metal sheet (col. 5, lines 32-33, first layer 86 being steel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sheck in view of Choi (KR 20130037287, hereinafter Choi).
Regarding claim 2, Sheck teaches the claimed invention substantially as claimed, as set forth above for claim 1. As noted above, “means for mechanically clamping” in claim 2 is interpreted under 35 U.S.C. 112(f) as covering the corresponding screw and nut system described in Applicant’s disclosure, and equivalents thereof. Sheck does not teach such means for mechanically clamping the additional plate against the interactive plate. However, Choi teaches a target device (Figs. 1 and 6) comprising an interactive plate (vibration absorbing plate 300 with vibration sensors 220) and an additional plate (target plate 100, or sub target plate 110) attached to a front face of the interactive plate (300) by attaching means that comprise means for mechanically clamping (connection members 510 and 520 comprising bolts B with nuts N1, N2, Fig. 6; see English machine translation, middle of pg. 5) the additional plate (100 or 110) against the interactive plate (300), configured to ensure contact against an entirety of a portion of the front face of the interactive plate that is located opposite an impact receiving zone of the additional plate, as shown in Fig. 6. The bolts and nuts taught by Choi are understood to be a screw and nut system as disclosed by Applicant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sheck by employing a mechanical clamping means as taught by Choi for attaching the additional plate to the interactive plate in lieu of the bonding of Sheck, so that the additional plate can be replaced when damaged during use.
Regarding claim 3, the modified Sheck teaches the claimed invention substantially as claimed, as set forth above for claim 2. Choi further teaches the mechanical clamping means (510, 520) comprise screw and nut systems (bolts B and nuts N1, N2, Fig. 6) arranged at a periphery of the additional plate (see bolts and nuts of connecting members 520-9 at periphery of target plate 100; or connecting members 510 at periphery of sub target plate 110).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheck in view of Carkner (US Patent Pub. 2019/0383583, hereinafter Carkner).
Regarding claim 5, Sheck teaches the claimed invention substantially as claimed, as set forth above for claim 4. Sheck further teaches the contact-making layer is made of a material containing an adhesive (i.e., the bonding layer between the second layer 88 and the third layer 90; col. 5, lines 30-32). The limitation “in particular an epoxy and/or transparent adhesive” is construed as further limiting the adhesive to an epoxy and/or transparent adhesive. Sheck does not explicitly teach an epoxy and/or transparent adhesive. However, Carkner teaches that epoxy (112, Fig. 3) is a suitable adhesive for providing secure mounting while readily transmitting mechanical energy (para. 0044-0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sheck by selecting an epoxy adhesive as taught by Carkner for bonding the additional plate to the interactive plate, in order to ensure secure mounting while readily transmitting mechanical energy from the impact receiving zone of the additional plate to the interactive plate that carries the transducers.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheck in view of Botarelli et al. (US Patent No. 5,095,433, hereinafter Botarelli).
Regarding claim 6, Sheck teaches the claimed invention substantially as claimed, as set forth above for claim 4. Sheck further teaches the contact-making layer is made of a material containing an adhesive (i.e., the bonding layer between the second layer 88 and the third layer 90; col. 5, lines 30-32). The limitation “in particular a repositionable adhesive sheet” is construed as further limiting the double-sided adhesive sheet to a repositionable adhesive sheet. Sheck does not teach the adhesive is a repositionable double-sided adhesive sheet. However, in the target art, Botarelli teaches that a repositionable double-sided adhesive sheet (col. 4, lines 17-22, “double sided tape … facilitating attachment and removal”) is advantageous for providing strong yet removable adhesion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sheck by selecting a repositionable double-sided adhesive sheet as taught by Botarelli for bonding the additional plate to the interactive plate, so that the additional plate can be removed and replaced when damaged or worn.
Regarding claim 10, Sheck teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sheck further teaches the impact location installation is for recreational or sports shooting applications (col. 1, lines 12-17). Although Sheck does not explicitly describe a target representation to be displayed in a plane of the interactive plate or of the additional plate, Botarelli teaches a target representation (target image 14, Fig. 1; col. 2, lines 36-39) to be displayed in a plane of a target plate (planar target sheet 12), as is conventional in the target art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sheck by including a target representation as taught by Botarelli to be displayed in the plane of the additional plate (i.e., on the planar strike surface 92 of the first layer 86 of Sheck), in order to supply the user with an image or pattern at which to aim.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawakami et al. (US Patent No. 5,491,305) discloses an impact location installation (Fig. 16) comprising a liquid material interposed between an interactive plate (vibration propagating layer 30C) and an additional plate (input layer 30; col. 9, lines 56-60, “a fluid … filled in a space between input layer 30A and vibration propagating layer 30C”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 28, 2022/